Name: Commission Regulation (EEC) No 3136/82 of 23 November 1982 on the delivery of various consignments of skimmed milk as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 82 Official Journal of the European Communities No L 334 / 11 COMMISSION REGULATION (EEC) No 3136/82 of 23 November 1982 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, skimmed-milk powder and butteroil as food aid (5 ), as last amended by Regulation (EEC) No 3474/80 ( 6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by Regulation (EEC) No 1183 /82 (2 ), and in particular Article 7 (5 ) thereof, Whereas Articles 2 (2 ) of Regulations (EEC) No 1399/81 and (EEC) No 1037/82 specify that, provided the normal development of prices on the market is not disturbed, the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination ; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies, the condition in respect of quality being fulfilled and the quantities involved not being so large is to disturb the normal development of prices on the market; Having regard to Council Regulation (EEC) No 1399/81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme (3 ), and in particular Article 6 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme (4 ), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION: Article 1 Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the delivery of the quantities of skimmed-milk powder set out therein ; In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein. Article 2 Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. H OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982, p . 1 . ( 3 ) OJ No L 141 , 27. 5 . 1981 , p . 1 . (4 ) OJ No L 120, 1 . 5 . 1982 , p . 1 . ( s ) OJ No L 43 , 15 . 2 . 1977, p . 1 . ( 6 ) OJ No L 363 , 31 . 12 . 1980, p . 50. No L 334 / 12 Official Journal of the European Communities 29 . 11 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1982 . For the Commission Poul DALSAGER Member of the Commission 29 . 11 . 82 Official Journal of the European Communities No L 334 / 13 Consignment \ A 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination j- Ghana 4 . Total quantity of the con ­ signment 2 000 tonnes ( 5 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and /or packaging ( 3 ) Entry into intervention stock after 1 April 1982 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Ghana' 9 . Delivery period Delivery as soon as possible and at the latest 31 January 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 13 December 1982 No L 334 / 14 Official Journal of the European Communities 29 . 11 . 82 Consignment B C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme ) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary International Committee of the Red Cross 3 . Country of destination Ethiopia 4 . Total quantity of the con ­ signment 70 tonnes 70 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) (' ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscriptions : Ã Ã ¤Ã  39 /' Ã Ã ¤Ã  38 /' 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of Red Cross Societies / For free distribution / Ethiopia' 9 . Delivery period Loading as soon as possible and at the latest 15 December 1982 10 . Stage and place of delivery Port of unloading Massawa (deposited on the quay or on lighters ) Port of unloading Assab (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) ICRC Delegation , PO Box 5701 , Addis Ababa , Ethiopia ( 8 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 29 . 11 . 82 Official Journal of the European Communities No L 334 / 15 Consignment D E 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Ghana Malawi 4 . Total quantity of the con ­ signment 95 tonnes 258 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 April 1982 8 . Markings on the packaging 'Ghana 2258 / Exp / Dried skimmed milk , non-enriched / Tema /' 'Malawi 2194 / Exp / Dried skimmed milk , non-enriched / Nacala /' 'Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in February 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 13 December 1982 No L 334/ 16 Official Journal of the European Communities 29 . 11 . 82 Consignment F G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (E £C ) No 1038 / 82 (EEC) No 1400 / 81 2 . 3 . Beneficiary Country of destination International Committee of the Red Cross Chile ^j- Bangladesh 4 . Total quantity of the con ­ signment 100 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 7 ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at 'CHI-2 / Leche en polvo con vitaminas / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internaciÃ ³ ­ nal de la Cruz-Roja / Destinado a la distribuciÃ ³n gratuita' east 1 cm high , the following inscriptions : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to Bangladesh' 9 . Delivery period Loading in January 1983 Loading as soon as possible and at the latest 31 January 1983 10 . Stage and place of delivery Port of unloading Valparaiso (deposited on the quay or on lighters ) Port of unloading Chittagong (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Cruz-Roja chilena , avenida Santa Maria 0150 , Correo 21 , Casilla 246-V , Santiago de Chile Rural Development and Cooperatives Division , Ministry of Local Government , Government of the People's Republic of Bangladesh , Eden Buildings , Bangladesh Secretariat , Dacca , Bangladesh 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 13 December 1982 29 . 11 . 82 No L 334/ 17Official Journal of the European Communities Consignment H 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary NGO 3 . Country of destination Zaire 4 . Total quantity of the con ­ signment 100 tonnes 5 . Intervention agency responsible for delivery British 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) H 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re / Don non-commercialisable / CoopÃ ©ration BEDH-BOPR / 82101 / Kinshasa via Matadi' 9 . Delivery period Loading as soon as possible and at the latest 31 December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4 ) EURONAID , van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 070 / 241744 , 244594 (') 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 334 / 18 Official Journal of the European Communities 29 . 11 . 82 Notes:' (*) This Annex, together with the notice published in Official Journal of the European Communities No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure. ( 2 ) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 (see Article 6 (2 ) of Regulation (EEC) No 303/77 ). (4 ) Only in the case of delivery ' to the port of unloading' and ' free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). ( 5 ) Each offer may cover only a part-quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published together with this Regulation in the 'C' series of the Official Journal of the European Communities. (6 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 7 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 international units per 100 grams, the vitamin D content of the skimmed-milk powder must be at least 500 international units per 100 grams. The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption. The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The manufacture of the vitaminized skimmed-milk powder should be at the most one month before the date of delivery of the control certificate as mentioned in Article 8 ( 1 ) of Regulation (EEC) No 303/77 . (8 ) The successful tenderer shall send a copy of the dispatch documents to : EEC Commission Delegate, PO Box 5570, Addis Ababa, Ethiopia ( telex DELEGEUR 21135 ) (9) The successful tenderer shall send to: Messrs M. H. Schutz BV, Insurance Brokers , Blaak 16, NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part-quantity. The successful tenderer shall send the beneficiaries' agents, on delivery , a certificate of origin . The successful tenderer shall send the beneficiaries' agents, on delivery , a health certificate.